Exhibit 99.01 June 7, 2011 Positioning AllianceBernstein for Long-Term Success Keefe, Bruyette & Woods Investment Management & Specialty Finance Conference Peter S. Kraus Chairman & Chief Executive Officer AllianceBernstein.com 2 Cautions Regarding Forward-Looking Statements Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limited to, the following: the performance of financial markets, the investment performance of sponsored investment products and separately-managed accounts, general economic conditions, industry trends, future acquisitions, competitive conditions, and current and proposed government regulations, including changes in tax regulations and rates and the manner in which the earnings of publicly-traded partnerships are taxed. AllianceBernstein cautions readers to carefully consider such factors. Further, such forward-looking statements speak only as of the date on which such statements are made; AllianceBernstein undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements. For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” and “Cautions Regarding Forward-Looking Statements” in AllianceBernstein’s Form 10-K for the year ended December 31, 2010 and Form 10-Q for the quarter ended March 31, 2011. Any or all of the forward-looking statements made in this presentation, Form 10-K, Form 10-Q, other documents AllianceBernstein files with or furnishes to the SEC, and any other public statements issued by AllianceBernstein, may turn out to be wrong. It is important to remember that other factors besides those listed in “Risk Factors” and “Cautions Regarding Forward-Looking Statements”, and those listed below, could also adversely affect AllianceBernstein’s financial condition, results of operations and business prospects. The forward-looking statements referred to in the preceding paragraph include statements regarding: <The pipeline of new institutional mandates not yet funded:Before they are funded, institutional mandates do not represent legally binding commitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts and at the times currently anticipated. <The degree to which the $89.6 million real estate charge we recorded during the third quarter of 2010 will reduce occupancy costs on existing real estate in 2011 and subsequent years: The charge we recorded during the third quarter of 2010 and our estimates of reduced occupancy costs in future years are based on existing sub-leases, as well as our current assumptions of when we can sub-lease the remaining space and current market rental rates, which are factors largely beyond our control. If our assumptions prove to be incorrect, we may be forced to take an additional charge and/or our estimated occupancy cost reductions may be less than we currently anticipate. <Our intention to continue to engage in open market purchases of Holding Units, from time to time, to help fund anticipated obligations under our incentive compensation award program:The number of Holding Units needed in future periods to make incentive compensation awards is dependent upon various factors, some of which are beyond our control, including fluctuation in the price of a Holding Unit. <Our confidence that we will deliver consistent, long-term value to all of our stakeholders:Changes and volatility in political, economic, capital market or industry conditions can result in changes in demand for our products and services or impact the value of our assets under management, all of which may significantly hinder our ability to execute on our strategy. AllianceBernstein.com 3 AllianceBernstein: Balance and Breadth By Client Domicile By Strategy Value Growth Fixed Other** US By Channel Institutions Retail Private Client *As of April 30, 2011 **Includes index, structured, asset allocation services and certain other alternative investments Assets Under Management: $485 Billion* AllianceBernstein.com 4 A Global Client Base *As of March 31, 2011 Source: AllianceBernstein Countries and Regions Outside the U.S. with AUM Over $1 Billion* AllianceBernstein.com 5 A Broad Array of Investment Services:Equity Value AUM: $137 Billion* Growth AUM: $71 Billion* *As of March 31, 2011 Other US Large Cap Growth Global Research Growth Emerging Markets Growth Asia ex-Japan Intl Large Cap Growth Other 5% Intl Value Global Value Emerging Markets Value US Large Cap Value SMID Value 4% Thematic Growth Relative Value 4% US Small Cap Growth Australia/NZ 4% Japan 3% AllianceBernstein.com 6 A Broad Array of Investment Services:Fixed Income Fixed Income AUM: $210 Billion* *As of March 31, 2011 **Includes Currency, Cash/Governments & Other Credit Global High Income Municipals Multi Sector- Global Multi Sector- US Multi Sector-Other US Investment Grade Corp Emerging Market Debt US Private Placements Liquid Markets Other Fixed Income** AllianceBernstein.com 7 Sanford C. Bernstein:World Class Research and Trading Platform New York Los Angeles Stockholm Zurich Hong Kong Singapore <385 Employees in 7 offices in the US, Europe and Asia <54 Fundamental & Quantitative Research Analysts Worldwide <Growth driven by expansion of geographic footprint, trading capabilities and research product suite Source: AllianceBernstein Steady Contributor to AB Results SCB Revs $MM (Left) % Adj Revs (Right) AB Adj Revs ($MM) Growing Global Research Presence AllianceBernstein.com 8 Flows Have Been Challenged In US $ Billions AllianceBernstein.com 9 9 Positioning AllianceBernstein for Long Term Success <Improve investment performance and restore client confidence <Diversify our business across channels, investment services and geographies <Develop innovative new products and services to meet clients’ evolving needs <Achieve greater operating leverage and better financial results Firmwide Initiatives: AllianceBernstein.com 10 Diversify Our Business:Growth in Fixed Income Assets Under Management (USD Billions) Growth Fixed Income Value Other(1) 38% 20% 37% April 30, 2011 December 31, 2008 28% 15% 44% Fixed Income +30% (1) Includes index, structured, asset allocation services and certain other alternative investments 5% Value Growth Fixed Income Other(1) 13% AllianceBernstein.com 11 Diversify Our Business:Revived Retail *Through 03/31/11 Source: AllianceBernstein 3% 4% Non-US a Growing Percentage of Retail Sales: 1Q 11 2% 1% New Product Launches ’08 - 1Q11 ’09- 1Q 11: 38 New Products US $9 Billion in New Assets 2% Outperformance of New Products: Fund Performance (1-Year)* 26.7% 25.4% 23.5% 9.9% 3.0% 1.8% US Strategic Research Real Asset Strategy International SMID Euro High Yield Municipal Bond Inflation High Income Muni 6.3% 14.8% 1.6% 2.0% 0.9% 1.6% vs.
